                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
AURELLIO BONILLA,                          :
                  Plaintiff,               :
                                           :
                  v.                       :   No. 5:14-cv-05212
                                           :
CITY OF ALLENTOWN; CITY OF                 :
ALLENTOWN POLICE PENSION FUND              :
ASSOCIATION; ED PAWLOSKI;                  :
JUILO GURIDY; RAY O’CONNELL;               :
JOE DAVIS; JEANETTE EICHENWALD;            :
DARYL L. HENDRICKS; CYNTHIA MOTA;          :
PETER SCHWEYER; GARRET STRATHEAM; :
MARY ELLEN KOVAL; LOUIS COLLINS;           :
IBOLYA BALOG; JAMES GRESS;                 :
RYAN KOONS; JEFF GLAZIER;                  :
MICHAEL WILLIAMS; and                      :
EDUARDO EICHENWALD,                        :
                  Defendants.              :
__________________________________________

                               AMENDED OPINION
              City Defendants’ Motion to Dismiss, ECF No. 5 – Granted in Part
        Pension Board Defendants’ Motion to Dismiss, ECF No. 6 – Granted in Part
     Pension Board Defendants’ Supplemental Motion to Dismiss, ECF No. 28 – Granted
      City Defendants’ Motion for Summary Judgment, ECF No. 50 – Granted in Part
           Bonilla’s Motion for Partial Summary Judgment, ECF No. 51 – Denied
          City Defendants’ Motions in Limine, ECF Nos. 53-54 – Dismissed as Moot

Joseph F. Leeson, Jr.                                                          February 13, 2019
United States District Judge

I.      INTRODUCTION

        Plaintiff Aurelio Bonilla, a former police officer with the City of Allentown, settled an

employment-discrimination lawsuit against the City in 2013. Whether Bonilla would receive a

disability pension was discussed during the settlement negotiations. Since that time, the City of

Allentown Police’s Pension Fund Association (“Pension Board” or “Board”) denied Bonilla’s

application for a disability pension. Bonilla thereafter initiated the above-captioned action for

                                                 1
                                              041819
damages, equitable relief, and declaratory relief. After the instant action was filed, however, the

state court reversed and remanded the pension denial to the Board, where proceedings are

ongoing. At issue here are the City Defendants’ 1 Motion to Dismiss, ECF No. 5; the Pension

Board Defendants’ 2 Motions to Dismiss, ECF Nos. 6 and 28; the City Defendants’ Motion for

Summary Judgment, ECF No. 50; Bonilla’s Motion for Partial Summary Judgment, ECF No. 51;

and the City Defendants Motions in Limine, ECF Nos. 53-54. For the reasons set forth below,

summary judgment is entered in favor of the City as to Bonilla’s breach of contract claim, and all

other claims are dismissed.

II.    FACTUAL AND PROCEDURAL HISTORY 3

       Bonilla was hired by the City of Allentown as a police officer in July 2008. City SUD ¶

1, ECF No. 50-7. 4 On November 20, 2012, Bonilla filed a Complaint in this Court alleging that


1
        The “City Defendants” include the City of Allentown, Ed Pawlowski, Julio Guridy, Ray
O’Connell, Joe Davis, Jeanette Eichenwald, Daryl Hendricks, Cynthia Mota, and Peter
Schweyer.
2
        The “Pension Board Defendants” include the City of Allentown Police’s Pension Fund
Association, Garret Stratheam, Mary Ellen Koval, Louis Collins, Iboyla Balog, James Gress,
Ryan Koons, Jeff Glazier, Michael Williams, and Eduardo Eichenwald.
3
        To the extent that the procedural history of the case may be relevant to disposition of the
motions, the relevant history is included herein.
4
        Where only one party’s statement of material facts (“SUF”) is cited, all parties have
admitted the fact. Compare City’s SUF, ECF No. 50-7, with Pl.’s Resp. City’s SUF, ECF No.
62-1, with Pl.’s SUF, ECF No. 63, with Board’s Resp. Pl.’s SUF, ECF No. 74, with City’s Resp.
Pl.’s SUF, ECF No. 75-3. As to some of these facts, Bonilla claims to deny the fact; however,
these denials are not so much a genuine dispute as to the asserted fact as needless and frivolous
quibbling over the statement and superfluous legal argument. See Fed. R. Civ. P. 56(e)(2)
(providing that if a party “fails to properly address another party’s assertion of fact as required by
Rule 56(c), the court may . . . consider the fact undisputed for purposes of the motion”). For
example, the City’s sixth statement of material fact states in total: “At the settlement conference,
the parties achieved a global resolution of Bonilla’s claims. N.T. Plaintiff, Exhibit 2, 2:16–22.”
City’s SUF ¶ 6. Bonilla’s response to this statement begins: “Denied as stated, but admitted only
that The City of Allentown defendants and Mr. Bonilla (the parties) came to an understanding for
terms to achieve a global settlement.” Pl.’s Resp. City’s SUF ¶ 6. Although “denied,” clearly
Bonilla admits the City’s statement. However, Bonilla then goes on to argue about
consideration, performance, and breach in his response to the City’s statement, which is
                                                   2
                                                041819
the City subjected him to race and disability discrimination. Id. ¶ 2; Bonilla v. City of Allentown,

No. 5:12-cv-06528 (E.D. Pa. filed Nov. 20, 2012). On April 17, 2013, the Honorable Henry S.

Perkin held a settlement conference in that action. City SUD ¶ 4. By the conclusion of the

conference, the parties had reached a global resolution to dispose of Bonilla’s discrimination

claims and his worker’s compensation claims. Id. ¶ 6. The parties placed some of the terms of

the settlement agreement on the record. See id. ¶ 7; Pl.’s Resp. City’s SUF ¶ 7. Counsel for the

City stated, inter alia, that “the City of Allentown agrees to pay [Bonilla] 5,000 dollars and

agrees not to oppose any application or subsequent review for service-connected disability

pension.” City SUD ¶ 8; Pl. dep. at Ex. 2, Settlement Conf. Tr. 3:8-11, ECF No. 50-3. Counsel

for the City further stated that Bonilla agreed to execute a written settlement agreement. Pl. dep.

at Ex. 2, 3:19-22. When Judge Perkin asked Bonilla, who was given an opportunity to consult

with counsel (Donald Russo, Esquire), if he heard, understood, and agreed with the terms of the

settlement, Bonilla responded, “I do.” Id. at 4:14-5:22. Under the terms stated for the record,

the City of Allentown did not guarantee Bonilla that he would receive a pension. See Pl. dep. at

Ex. 2; City SUD ¶ 12; Pl.’s SUD ¶ 13.

       Before a written settlement agreement was executed, Bonilla applied to the Pension

Board for a disability pension. See Pl. dep. at Ex. 5, ECF No. 50-4; Pl.’s SUD ¶ 21. Bonilla

attached to the application, which is dated June 26, 2013, reports from his treating orthopedic

surgeon and from his primary care physician, each opining that Bonilla is permanently disabled.



nonresponsive to the asserted statement and improper. See id.; Fed. R. Civ. P. 56(c)(2).
Additionally, Bonilla denies a number of facts based solely on his incorrect allegation that the
exhibit cited by the City does not exist. See, e.g., Pl.’s Resp. City’s SUF ¶¶ 9, 25, 40-42, 46.
Contrary to Bonilla’s assertions, the cited exhibits are part of the record. See, e.g., Ex. A, Part 3,
ECF No. 50-3 (containing exhibit 2 (transcript of the settlement conference proceedings on April
17, 2013) from Bonilla’s deposition testimony). Therefore, a denial on this basis is insufficient.
See Fed. R. Civ. P. 56(c) and 56(e)(2).
                                                  3
                                               041819
See Pl. dep. at Ex. 5. The letter from Bonilla’s primary care physician states merely: “Mr.

Aurelio Bonilla has had treatment for left knee injury. Due to ongoing patellofemoral

chondromalacia, he is permanently disabled for performing duties as a police officer.” Id.

       In early August 2013, before the Board ruled on the pension application, Bonilla and the

City signed a written Settlement Agreement regarding the employment-discrimination lawsuit.

See Pl. dep. at Ex. 3, Settlement Agreement, ECF Nos. 50-3 and 50-4. As part of the Agreement,

Bonilla resigned his employment with the City of Allentown and agreed to the dismissal of the

employment-discrimination lawsuit. Id. at §§ 1, 4. In exchange, the City agreed to pay Bonilla

$5,000. See id. at § 2(a). Further, under the terms of the written Agreement, the City agreed

“that should Mr. Bonilla apply for a service-connected disability pension, its [sic] will not

oppose any such application or subsequent review.” See id. at § 2(b). The Agreement specifies

that “[t]he foregoing does not guarantee Mr. Bonilla’s ability to obtain any such service-

connected disability pension as any such determination is made by an independent agency.” Id.

The Settlement Agreement further states that the written “Agreement represents the complete

and entire understanding of the parties,” “the parties acknowledge that they understand the terms

of this Agreement, that such terms are acceptable, that there are no additional obligations, either

oral or written, to be performed by any party. . . .” Id. at § 14(B). See also id. at § 10 (“Knowing

and Voluntary Agreement”).

       On August 28, 2013, after the written Settlement Agreement was executed, the Pension

Board held a meeting to review Bonilla’s disability pension request. See Pl. dep. at Ex. 6, ECF

No. 50-4. The Board discussed the language in a governing ordinance that requires the Board to

have the opinion of two physicians, whom were “selected by” the Board, that the pension




                                                 4
                                              041819
applicant is totally disabled. See Pl. dep. at Exs. 6-7, ECF No. 50-4; Ex. C at § 143.22(A), 5 ECF

No. 50-5. Neither of the physicians whose reports were attached to Bonilla’s application was

selected by the Board. See Pl. dep. at Exs. 6-7. Thus, the Board determined that before it could

decide the pension application, Bonilla must have a physical examination by two physicians

chosen by the Board from the approved city list. See id. The Board notified Bonilla of this

decision on October 7, 2013, and advised him to contact an orthopedic physician from St. Luke’s

Medical and from OAA Orthopedic Specialists, and to have each provide the Board with a

written report opining that Bonilla is “totally disabled.” See Pl. dep. at Ex. 7.

       On October 24, 2013, Bonilla advised the Board that none of the Board’s listed providers

would agree to see him, and asked the Board to add Bonilla’s treating physicians to the approved

provider list or to identify additional acceptable providers. See Pl. dep. at Ex. 8, ECF No. 50-4.

This request was discussed at the quarterly meeting on November 19, 2013, when the Board,

noting that the reports attached to Bonilla’s application were insufficient, 6 voted to investigate

and to select two new orthopedic physicians to examine Bonilla. See Pl. dep. at Ex. 9, ECF No.

50-4. The names of the two Board-selected physicians were provided to Bonilla on January 13,




5
         The pension ordinance states:
         The Police Pension Fund Association shall have the right, on application received,
         to retire on pension any officer or employee accepting the provisions of this
         Ordinance, if in its opinion and in the opinion of two (2) reputable physicians who
         have been selected by the Association, who shall make a physical examination
         and file their opinions in writing with the Association . . . that such officer is
         totally disabled, through injury received or disease contracted in the actual
         performance of duty and by reason of the performance of such duty without fault
         or misconduct on their part. . . .
Ex. C at § 143.22(A).
6
         Counsel for Bonilla, Anthony Caputo, Esquire, acknowledged at this meeting that the
letter from Bonilla’s general practitioner was “sparse. See Pl. dep. at Ex. 9.

                                                  5
                                               041819
2014. See Pl. dep. at Ex. 10, ECF No. 50-4. On January 22, 2014, the Board’s counsel contacted

Bonilla’s counsel to determine the status of the examinations. City SUD ¶ 34.

       On or about February 12, 2014, Bonilla filed a charge of retaliation against the City and

the Pension Board with the U.S. Equal Employment Opportunity Commission (“EEOC”). City

SUD ¶ 36; Ex. E, ECF No. 50-5.

       The Pension Board held a meeting on March 13, 2014, and discussed Bonilla’s pension

application. See Pl. dep. at Ex. 4, ECF No. 50-4. John Marchetto, Esquire, addressed the Board

on behalf of the City’s Solicitor’s Office, stating:

              I would like to give the Board a little bit of background on the city’s
       administration’s position on this proceeding.
              On April 17, 2013, the city and Mr. Bonilla appeared before a federal
       magistrate judge with his lawyers, and we entered into a stipulation of settlement
       agreement whereby the city agreed that it would not oppose any pension request
       by Mr. Bonilla before this board, or would not participate in any such proceeding
       in opposition, which essentially is the way the city views this is that we are
       remaining neutral. We are not opposing this or bringing in any evidence into this
       proceeding that would be in opposition to Mr. Bonilla’s pension request and
       likewise, if there was any type of appeal from any proceeding here, that the city
       would not participate in that as well. And that is in line with the colloquy that was
       done before the federal magistrate, Judge Perkin, and in accordance with the
       settlement agreement that was signed by the city and Mr. Bonilla, by Mr. Bonilla
       on August 1st, 2013, and the city, by me, on August 7, 2013.

See id at N.T. 5:24-6:20. The Board also heard from Bonilla, who had yet to undergo two

independent medical examinations, and from his counsel. See id. at 7:18-8:2. Bonilla’s counsel

again asked the Board to accept one or both of the two previously submitted reports. See id. at

8:7-11. Bonilla informed the Board that the City had agreed as part of the settlement

negotiations that he could use the doctors who had previously submitted reports, that he was “not

going to go to any more doctors,” and that he could not afford to pay for two independent

medical examinations. See id. at 8:14 – 9:1. The Board explained to Bonilla that the pension

ordinance requires two reports from Board-selected doctors and, after hearing concerns from
                                                  6
                                               041819
Bonilla about the associated costs, discussed the possibility of paying for the exams. See id. at

11:11-13, 16:17-22, 17:18-18:10. Although the Board, expressing concern about the amount of

medical information it had on Bonilla’s injuries, see id. at 19:7 – 20:3, decided it would not

accept the previously submitted reports, it did agree to pay for the independent examinations, see

id. at 30:9-31:5.

       Bonilla failed to obtain the two examinations by the time of the Board’s next meeting on

April 7, 2014. See Pl. dep. at Ex. 11, ECF No. 50-4. Neither Bonilla nor his counsel appeared at

the hearing. See id. The Board acknowledged that notice of the hearing was sent late, but

because one of the Board members spoke with Bonilla’s counsel and confirmed that he and

Bonilla knew about the hearing but would not be present, without any indication of a conflict or

a continuance request, the hearing proceeded. See id. at 7:20-8:15. After considering the

information before it, the Board voted to deny the pension. See id. The Board issued a written

decision the following month explaining that because Bonilla refused to be examined by Board-

selected physicians and presented no testimony concerning the circumstances under which he

was injured, the Board had no alternative but to deny Bonilla’s pension application. See Ex. F,

ECF No. 50-5 (citing § 143.22(A) 7). Bonilla filed a timely appeal to the Lehigh County Court of

Common Pleas. See Ex. G, ECF No. 50-5.

       While the appeal was pending in the state court, Bonilla filed, on September 11, 2014, the

above-captioned action alleging federal and state claims arising from the pension denial. See

ECF No. 1. Bonilla asserts retaliation claims under Title VII and the Pennsylvania Human

Relations Act (“PHRA”); a retaliation claim under the First Amendment; due process and

conspiracy claims pursuant to 42 U.S.C. §§ 1983 and 1985; and state tort and constitutional


7
       See footnote 5, supra.
                                                 7
                                              041819
claims. See Compl., ECF No. 1. For relief, Bonilla seeks, inter alia, a damages award and a

declaration that “the Pension Fund Association is a part of, instrument for, and under the control

and authority of the City, which requires the Association to comply with settlement agreements

that the City of Allentown brokers or guarantees.” Id. at 36.

        The City Defendants filed a Motion to Dismiss asserting that the Court should abstain

from exercising jurisdiction over the Complaint. See City’s Mot. Dismiss 14-21, ECF No. 5

(citing Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, (“DJA”); Brillhart v. Excess Ins.

Co., 316 U.S. 491, 495 (1942); 8 Reifer v. Westport Ins. Corp., 751 F.3d 129, 147 (3d Cir. 2014)).

The City Defendants further assert that if the Court exercises jurisdiction, it should dismiss all

claims as insufficient. See id. at 21-27. The Pension Board Defendants also filed a Motion to

Dismiss, arguing that all claims should be dismissed for failure to state a claim. See Board’s

Mot. Dismiss, ECF No. 6.

        Before the motions were decided, the Lehigh County Court of Common Pleas, on

December 4, 2014, reversed and remanded the denial of Bonilla’s application for a disability

pension to the Pension Board for further proceedings. Ex. 1, ECF No. 25; Ex. H, ECF No. 50-5.

The court determined that Bonilla did not have a full and fair opportunity to present evidence at

the hearing because the Board failed to timely advise Bonilla of the scheduling of the hearing

and, also, failed to advise him that the Board was going to take additional evidence. Id. The


8
         In Brillhart, the district court, noting that the merits of the state case had been pending for
six years, dismissed the federal declaratory action “apparently because of a reluctance to prolong
the litigation.” See Brillhart, 316 U.S. at 493-94 and n.1. The Court of Appeals reversed and
directed the district court to make a decision on the merits. The Supreme Court reversed and
remanded to the district court with instructions for the district court to first determine whether it
may properly exercise its discretion in passing upon the motion to dismiss. See id. at 497-98.
The Court explained that while the district court had jurisdiction under the DJA, “it was under no
compulsion to exercise that jurisdiction” and before deciding whether to dismiss the complaint, it
needed to decide the appropriateness of assuming jurisdiction. See id.
                                                     8
                                                  041819
court remanded with directions to the Pension Board to give ample notice “of two appropriate

physicians it selects for [Bonilla] to submit for medical examinations,” to conduct a hearing on

the pension application with at least thirty days advance notice, to allow Bonilla to present any

evidence supporting his claim that he suffered a work-related injury, and to create a record with

evidence presented by all parties about whether the City’s participation in the prior employment-

discrimination lawsuit compels the Pension Board to approve Bonilla’s pension request. See id.

       The Pension Board Defendants, with leave of Court, thereafter filed a Supplemental

Motion to Dismiss all claims, alleging that the counts are not ripe 9 for adjudication because there

has been no final order denying a pension. See Board’s Supp. Mot. Dismiss, ECF No. 28;

Board’s Brief Supp. Mot. Dismiss, ECF No. 29. They contend that Bonilla’s claims are

predicated on the Board’s decision to deny Bonilla’s application for a pension and that the claims

are not yet cognizable because a final order has not been issued regarding the pension. See

Board’s Brief Supp. Mot. Dismiss 1-8.

       On January 7, 2015, the above-captioned action was stayed pending the outcome of the

pension proceedings. See ECF No. 33. The Court explained that most of Bonilla’s federal

claims require the denial of the pension in order to state a claim and are not ripe for adjudication.

See id. Although it appeared that the Title VII claim, alleging that Defendants have retaliated

against Bonilla for filing a prior Title VII action against the City by unnecessarily delaying the

processing of his pension application, may be ripe, the Court reasoned that it could better assess

whether the claims were ripe after the state pension proceedings concluded. See id.




9
        Bonilla’s suggestion that Defendants did not argue ripeness as a basis to dismiss, see Pl.’s
Opp. 2, is clearly without merit. See Board’s Supp. Mot. Dismiss 7 (arguing: “the claims
asserted by Bonilla in this action are not ripe for judicial review and must be dismissed”).
                                                   9
                                               041819
       More than three and a half years later, during a telephone conference with the parties on

October 2, 2018, the Court 10 learned that the pension proceedings were still not complete. Based

on counsel’s representations, it appeared to the Court that Bonilla had made little effort since

May 2016 to advance the proceedings before the Pension Board. 11 Accordingly, the Court lifted

the stay and set deadlines to complete discovery and to file dispositive motions. See ECF Nos.

42-43, 64. The Court also granted the parties an opportunity to file any supplement briefs

addressing the motions to dismiss. See ECF No. 42.

       The City Defendants filed a supplemental brief elaborating on its earlier arguments and

asserting that the claims are still premature. See City’s Supp. Mem., ECF No. 44. Bonilla, who

had not previously responded to the Pension Board Defendants’ two motions to dismiss,12 filed

one response, arguing that the motions to dismiss are moot and that Bonilla’s claims are ripe.

See Pl.’s Opp., ECF No. 45.

10
        The instant action was reassigned from the Honorable Lawrence F. Stengel to the
Undersigned on September 14, 2018. ECF No. 37. Immediately thereafter, the Court ordered
the parties to file a status report, and then scheduled a telephone conference. See ECF Nos. 38-
40.
11
        See also Pl.’s SJ Mot., Ex. 7 (letter dated January 21, 2015, from the Pension Board to
Bonilla’s counsel regarding the scheduled hearing on Bonilla’s disability pension application on
February 24, 2015, and offering to discuss matters in advance); Pl.’s SJ Mot., Ex. 5 (letter dated
July 10, 2015, from the Pension Board to Bonilla’s counsel referencing the March 23, 2015
hearing, and stating that the Board was waiting on documents from Bonilla before scheduling the
next hearing); Pl.’s SJ Mot., Ex. 6 (letter dated September 4, 2015, from the Pension Board to
Bonilla’s counsel referencing the Board’s attempts to contact Bonilla’s counsel to obtain the
necessary documents to proceed, counsel’s failure to respond, and the scheduling of a hearing for
November 9, 2015); Pl.’s SJ Mot., Ex. 8 (letter dated May 9, 2016, from the Pension Board to
Bonilla’s counsel regarding Bonilla’s proposed Stipulation of Facts, some of which are agreed to
and many of the others seeking information before stipulation can be made); ECF No. 78-1
(granting Bonilla’s request to continue the scheduled board hearing from January 18, 2019, to
March or April 2019).
12
        Although the description on the docket indicates that Bonilla filed a response in
opposition to the Pension Board Defendants’ first Motion to Dismiss, see docket description of
ECF Nos. 14-15, the attached documents contain Bonilla’s opposition to the City Defendants’
Motion to Dismiss at ECF No. 5. Bonilla’s only response to either of the Pension Board
Defendants’ motions was filed on October 9, 2018. See Pl.’s Opp., ECF No. 45.
                                                   10
                                                 041819
        More recently, Bonilla filed a Motion for Partial Summary Judgment, seeking summary

judgment on his procedural due process and breach of contract claims. See Pl.’s SJ Mot. ECF

No. 51. The City Defendants have also filed a Motion for Summary Judgment, asserting that

summary judgment should be granted in their favor as to all claims against them. See City Defs.’

SJ Mot., ECF No. 50.

III.    STANDARDS OF REVIEW

        A.      Motion to Dismiss

        In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to

state a claim upon which relief can be granted. Hedges v. United States, 404 F.3d 744, 750 (3d

Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).




                                                   11
                                                 041819
       B.      Motion for Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). But see Taylor Inv., Ltd. v. Upper Darby Twp., 983 F.2d 1285, 1290 (3d Cir. 1993)

(holding that “unripe claims should ordinarily be disposed of on a motion to dismiss, not

summary judgment”). A disputed fact is “material” if proof of its existence or nonexistence

might affect the outcome of the case under applicable substantive law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of material fact is “genuine” if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party. Id. at 257.

       The party moving for summary judgment bears the burden of showing the absence of a

genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once

such a showing has been made, the non-moving party must go beyond the pleadings with

affidavits, depositions, answers to interrogatories or the like in order to demonstrate specific

material facts which give rise to a genuine issue. Fed. R. Civ. P. 56(c); Celotex, 477 U.S. at 324;

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (stating that the

non-moving party “must do more than simply show that there is some metaphysical doubt as to

the material facts”). The party opposing the motion must produce evidence to show the

existence of every element essential to its case, which it bears the burden of proving at trial,

because “a complete failure of proof concerning an essential element of the nonmoving party’s

case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323. The court must

consider the evidence in the light most favorable to the non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007).




                                                 12
                                               041819
IV.    ANALYSIS

       A.      This Court exercises jurisdiction over the Complaint.

       In the City Defendants’ Motion to Dismiss, they assert that the Court should abstain from

exercising jurisdiction over the Complaint as all claims are tied to the request for declaratory

relief. See City’s Mot. Dismiss 14-17. The stay order did not comment on whether it was

appropriate to exercise discretionary jurisdiction. Thus, before discussing any of the pending

motions, the Court clarifies that it is exercising discretionary jurisdiction.

       “Abstention from the exercise of federal jurisdiction is the exception, not the rule.” Colo.

River Water Conservation Dist. v. United States, 424 U.S. 800, 813 (1976). 13

       When a complaint contains claims for both legal and declaratory relief, a district
       court must determine whether the legal claims are independent of the declaratory
       claims. If the legal claims are independent, the court has a ‘virtually unflagging
       obligation’ to hear those claims, subject of course to Colorado River’s exceptional
       circumstances. Colo. River, 424 U.S. at 817-19. If the legal claims are dependent
       on the declaratory claims, however, the court retains discretion to decline
       jurisdiction of the entire action, consistent with our decision in Reifer, 751 F.3d at
       144-46. 14

13
        Colo. River Water Conservation Dist. v. United States, 424 U.S. 800 (1976) (holding that
“[a]bdication of the obligation to decide cases can be justified under this doctrine [of abstention]
only in the exceptional circumstances where the order to the parties to repair to the State court
would clearly serve an important countervailing interest”). There are three general categories of
circumstances appropriate for abstention: (1) “cases presenting a federal constitutional issue
which might be mooted or presented in a different posture by a state court determination of
pertinent state law;” (2) cases presenting “difficult questions of state law bearing on policy
problems of substantial public import whose importance transcends the result in the case then at
bar;” and (3) cases “where, absent bad faith, harassment, or a patently invalid state statute,
federal jurisdiction has been invoked for the purpose of restraining state criminal proceedings,
state nuisance proceedings antecedent to a criminal prosecution . . . or collection of state taxes.”
Colo. River Water Conservation Dist., 424 U.S. at 814-17. Additionally, “in situations involving
the contemporaneous exercise of concurrent jurisdictions,” the courts should consider “[wise]
judicial administration, giving regard to conservation of judicial resources and comprehensive
disposition of litigation,” the desire to avoid duplicative litigation,” and principles of comity
between federal and state courts. See id. at 817-18.
14
        Reifer v. Westport Ins. Corp., 751 F.3d 129, 134 (3d Cir. 2014) (holding that federal
courts have substantial discretion to decide whether to exercise jurisdiction under the DJA, and
                                                  13
                                                041819
Rarick v. Federated Serv. Ins. Co., 852 F.3d 223, 229 (3d Cir. 2017) (holding that the

independent claim test is the most appropriate one for determining whether to exercise

jurisdiction of a case involving claims for both legal and declaratory relief). “The independent

claim test asks whether the coercive [legal] claims (1) are alone sufficient to invoke federal

subject-matter jurisdiction, and (2) can be adjudicated without the requested declaratory relief.”

Sumner v. Tompkins Ins. Agencies, Inc., No. 16-2218, 2016 U.S. Dist. LEXIS 78379, at *23

(E.D. Pa. June 15, 2016) (internal quotations omitted). Where the legal claims are dependent on

the outcome of the declarations sought, the court has the discretion to stay or dismiss the claims.

See id.

          The success of Bonilla’s legal claims is largely dependent on whether he receives the

declaration sought. Although certain legal theories within certain counts may not necessarily be

dependent on the outcome of such declaration, other theories within the same counts are

dependent. For example, whether the City Defendants failed to stop deprivation/supervise the

city solicitor from allegedly making guarantees and false representations, see Pl.’s Resp. City

Defs.’ SJ Mot. 14, is not necessarily dependent on whether the Court declares that the Pension

Board is under the control and authority of the City. However, whether the City Defendants

failed to supervise the Pension Board is dependent on the declaration. Bonilla wants to pursue

both theories for holding the City Defendants liable under Count III. Accordingly, Count III is

dependent on whether Bonilla receives the declaration sought. On the other hand, Bonilla does

not rely on the DJA for jurisdiction; rather, this Court has federal question jurisdiction and/or

supplemental jurisdiction over all counts but Count XII. See Colo. River Water Conservation


that this discretion is bounded and reviewable (citing Wilton v. Seven Falls Co., 515 U.S. 277
(1995), and Brillhart, 316 U.S. 491)).
                                                14
                                             041819
Dist., 424 U.S. at 815 n.21 (holding that “the presence of a federal basis for jurisdiction may

raise the level of justification needed for abstention”). Notably too, although the pension

proceedings may resolve many of the claims raised herein, the Pension Board is not a trial court

and cannot award compensatory or punitive damages, where applicable, to compensate Bonilla

for any constitutional or tort harms he may have suffered. See also Ewart v. State Farm Mut.

Auto. Ins. Co., 257 F. Supp. 3d 722, 724-25 (E.D. Pa. 2017) (holding that the “absence of

parallel state proceedings creates a rebuttable presumption in favor of exercising jurisdiction”).

Most significantly for the Court, however, is that since September 2018, the parties have

completed discovery, filed dispositive motions, and submitted pretrial documents. The Court

therefore exercises its discretion under the DJA over the Complaint.

       B.      Bonilla’s request to strike and stay the City Defendants’ Motion for
               Summary Judgment is denied.

       In response to the City Defendants’ Motion for Summary Judgment, see Pl.’s Resp. City

Defs.’ SJ Mot., ECF No. 62, Bonilla asserts that summary judgment should not be granted

because he did not have reasonable time to conduct discovery, see Fed. R. Civ. P. 56(d)

(providing that if the non-moving party “shows by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition, the court may” deny the

motion). Bonilla submits that the thirty-day discovery period allowed was not reasonable, noting

that although the case was initiated in 2014, it was stayed until October 2018. He suggests that

memories fade over time, and refers to the number of claims and defendants. Bonilla asks that

the Court stay the Motion for Summary Judgment. Bonilla further complains that the absence of

an answer by the City Defendants prevents him from knowing which pleadings are disputed. He

contends that in the absence of an answer, Federal Rule of Civil Procedure 8(b)(6) deems all

allegations in the Complaint admitted. Bonilla also submits that because no answer has been
                                                 15
                                               041819
filed, the City Defendants have not raised any defenses, but rely on defenses as the basis for

summary judgment. Bonilla argues that the Motion for Summary Judgment is properly stricken

under Rule 12(f). See Fed. R. Civ. P. 12(f) (allowing the court to “strike from a pleading an

insufficient defense”).

       Generally, the Court finds Bonilla’s arguments unpersuasive. Bonilla has not shown “by

affidavit or declaration” specified reasons why he cannot present facts essential to justify his

opposition. See Fed. R. Civ. P. 56(d). Although the Court initially granted only thirty days to

conduct discovery, it honored the parties’ request for an extension of time, and allowed

approximately sixty days total for discovery. See ECF Nos. 43, 52. The dispositive motions

deadline was also briefly extended, and the parties were granted leave to file supplemental

responses to the motions. See ECF No. 64. As Bonilla recognizes, allegations in a complaint are

only deemed admitted under Rule 8(b)(6) if “a responsive pleading is required” and because the

City Defendants’ Motion to Dismiss is still pending, the time to file a responsive pleading has

not begun. Compare Fed. R. Civ. P. 8(b)(6); Fed. R. Civ. P. 12(a)(4). Moreover, this case was

initiated in 2014. Although motions to dismiss were pending and the case was subsequently

stayed, nothing prevented the parties from engaging in discovery. See Fed. R. Civ. P. 26. The

basis of the stay was to allow Bonilla to complete the pension proceedings, which relate directly

to the claims in the instant action. Thus, the pension proceedings and discovery therein, if any,

are relevant to the instant action, thereby limiting the amount of discovery that would need to be

conducted in the above-captioned action. However, Bonilla has made little, if any, effort since

May 2016 to advance the proceedings before the Pension Board. See Footnote 11, supra. It was

this Court’s action that revived the case. Bonilla’s requests to strike or stay are therefore denied.

Nevertheless, because many of the claims are premature, those claims will be disposed of on the

                                                16
                                              041819
motions to dismiss, not summary judgment. 15 See Taylor Inv., Ltd., 983 F.2d at 1290 (holding

that “unripe claims should ordinarily be disposed of on a motion to dismiss, not summary

judgment”).

       C.      Bonilla’s request for partial summary judgment is denied.

       Bonilla’s Motion for Partial Summary Judgment, seeking judgment on the procedural due

process and breach of contract claims, is denied. Bonilla first moves for summary judgment on

his procedural due process claim, arguing that the City and the Pension Board deprived him of

property (a pension) without proper notice and an opportunity to be heard. Bonilla relies on the

state court’s finding that he was not given a full and fair opportunity to be heard at his pension

hearing. However, he ignores that part of the court’s decision reversing the denial of his pension

application and remanding for a new hearing. Importantly, because the state may cure a

procedural deprivation by providing a later procedural remedy, a procedural due process

violation is not complete “unless and until the State fails to provide due process.” See

Marchionni v. SEPTA, No. 98-6491, 2000 U.S. Dist. LEXIS 7808, at *7 (E.D. Pa. June 7, 2000)

(holding that a procedural due process violation is not complete “unless and until the State fails

to provide due process” because the state may cure a procedural deprivation by providing a later

procedural remedy (quoting Zinermon v. Burch, 494 U.S. 113, 126 (1990))). Summary judgment

is therefore denied.

       Next, Bonilla requests summary judgment on his breach of contract claim. The City

Defendants have also moved for summary judgment on this claim. This claim, which is the

second count designated as Count IX in the Complaint, see Compl. ¶¶ 152-160, is asserted


15
     Only the breach of contract claim against the City, which is the subject of Bonilla’s
summary judgment motion as well as the motion of the City Defendants, is disposed of on
summary judgment.
                                            17
                                          041819
against the Pension Board and the City. However, the Settlement Agreement (contract) was

entered into between Bonilla and the City only. The Pension Board was not a party to the

Settlement Agreement. Accordingly, Bonilla’s breach of contract claim fails as a matter of law

against the Pension Board. See Price v. Foremost Indus., No. 17-00145, 2018 U.S. Dist. LEXIS

70957, at *6 (E.D. Pa. Apr. 26, 2018) (“As a general proposition, a party to a contract may not

recover for breach of contract from an entity who is not a party to the contract.”). The breach of

contract claim is dismissed with prejudice as to the Pension Board. Additionally, summary

judgment is entered in favor of the City on this count.

       “Under Pennsylvania law, a plaintiff must demonstrate the existence of each of the

following elements to establish a breach of contract claim: (1) the existence of a contract; (2)

breach of a duty imposed by the contract; and (3) damages caused by the breach.” Ruple

Builders, Inc. v. Brackenridge Constr. Co., No. 2:17-cv-00004, 2019 U.S. Dist. LEXIS 1316, at

*11-12 (W.D. Pa. Jan. 4, 2019) (internal quotations omitted). “Pennsylvania courts apply the

‘plain meaning rule’ of interpretation of contracts which assumes that the intent of the parties to

an instrument is embodied in the writing itself, and when the words are clear and unambiguous 16

the intent is to be discovered only from the express language of the agreement.” Hullett v.

Towers, Perrin, Forster & Crosby, 38 F.3d 107, 111 (3d Cir. 1994) (internal quotations omitted).

       Despite Bonilla’s assertions to the contrary, the City did not guarantee Bonilla would

receive a pension. Rather, the written Settlement Agreement plainly states that the City “does

not guarantee Mr. Bonilla’s ability to obtain any such service-connected disability pension. . . .

” See Settlement Agreement § 2(b) (emphasis added). The City only agreed that it “will not

16
        “A contract provision is ambiguous if it is susceptible of two reasonable alternative
interpretations. Where the written terms of the contract are not ambiguous and can only be read
one way, the court will interpret the contract as a matter of law.” Hullett, 38 F.3d at 111
(internal citation omitted).
                                                  18
                                               041819
oppose any such application or subsequent review.” These promises are clear and unambiguous.

Bonilla acknowledged in the Agreement that he had been given a chance to review the terms,

had been encouraged by the City to fully discuss the same with counsel, and voluntarily accepted

the terms. See Settlement Agreement § 10 (“Knowing and Voluntary Agreement”). The written

Settlement Agreement states that the Agreement “represents the complete and entire

understanding of the parties,” and that “the parties acknowledge that they understand the terms

of this Agreement, that such terms are acceptable, that there are no additional obligations, either

oral or written, to be performed by any party. . . .” Id. at § 14(B). The Settlement Agreement is

therefore fully integrated, 17 and the parol evidence rule bars the admission of any previous oral

or written negotiations or agreements involving the same subject matter. 18

       The undisputed evidence shows that the City not take any action before the Pension

Board to oppose Bonilla’s application. Rather, counsel for the City advised the Pension Board at

a meeting on March 13, 2014, that the City was not opposing Bonilla’s pension request, but was

17
        See Genesis Bio-Pharmaceuticals, Inc. v. Chiron Corp., 27 F. App’x 94, 99 (3d Cir.
2002) (concluding that the settlement agreement was fully integrated because it included a
provision stating: “this Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, an[d] all prior understanding, discussions and representations are hereby
merged within”).
18
        “Once a writing is determined to be the parties’ entire contract, the parol evidence rule
applies and evidence of any previous oral or written negotiations or agreements involving the
same subject matter as the contract is almost always inadmissible to explain or vary the terms of
the contract.” Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 436-37 (Pa. 2004). “One
exception to this general rule is that parol evidence may be introduced to vary a writing meant to
be the parties’ entire contract where a party avers that a term was omitted from the contract
because of fraud, accident, or mistake,” and a second exception is “where a term in the parties’
contract is ambiguous.” See id. Neither exception applies here. See SodexoMAGIC, LLC v.
Drexel Univ., 333 F. Supp. 3d 426, 446 (E.D. Pa. 2018) (“The Pennsylvania Supreme Court has
consistently held that, where a contract is fully integrated and unambiguous, parol evidence may
not be admitted to support a claim for fraudulent inducement regarding that contract.”).
Moreover, “the inducement exception requires a heightened standard of proof” and where the
only evidence offered as to the existence of an oral contract is a party’s own testimony, as here,
that party fails to meet the standard of proof. See Lukens v. AMTRAK, No. 99-4102, 2000 U.S.
Dist. LEXIS 8697, at *3-4 (E.D. Pa. May 30, 2000).
                                                  19
                                                041819
instead “remaining neutral.” See Pl. dep. at Ex. 4, N.T. 5:24-6:20. Although Bonilla suggests in

his brief that the City opposed his appeal from the Pension Board’s decision, there are no facts

that would support such a statement because merely being named, by Bonilla, as the appellee

does not show that the City opposed the review of the pension application. Similarly, the City

Defendants’ motions in the above-captioned action do not establish breach. Bonilla initiated the

instant action against the City Defendants seeking, inter alia, monetary damages for alleged

statutory, constitutional, and tort violations. Bonilla therefore forced the City to defend itself.

The Settlement Agreement, while imposing a duty not to “oppose [a pension] application” or

subsequent review, does not impose a duty on the City to simply sit by and allow itself to be sued

on a dozen different claims. In the Complaint, Bonilla seeks judgment against all defendants

“for no less than 2.5 million dollars, of which 1 million is for punitive damages, and . . . the full

value of the pension, plus compensatory economic and punitive damages, reasonable attorney

fees and litigation costs, and such relief allowed at law and in equity to make the Plaintiff

whole.” See Compl. 33. Bonilla’s suggestion that the City’s opposition to having an award of

2.5 million dollars entered against it constitutes a breach of the Settlement Agreement is wholly

without merit.

       Additionally, the Settlement Agreement provides that “any such determination [on

Bonilla’s pension application] is made by an independent agency.” See Settlement Agreement §

2(b) (emphasis added). This statement further clarifies the parties’ understanding that the City

did not guarantee Bonilla a pension. Also, because Bonilla had already filed his application for a

disability pension with the Pension Board at the time the Settlement Agreement was executed,

see Pl. dep. at Ex. 5, the parties clearly knew that the “independent agency” referenced in the

Settlement Agreement was the Pension Board. This language therefore shows that the parties

                                                 20
                                               041819
contemplated independent review by the Pension Board. Pursuant to this review, the Pension

Board determined that it had no choice but to deny Bonilla’s application because he did not have

“the opinion of two (2) reputable physicians who have been selected by the Association” that

Bonilla is totally disabled, as required by § 143.22(A). There is no evidence that the City

amended this or any rule governing pension applications since the execution of the Settlement

Agreement. Therefore, regardless of the connection between the City and the Pension Board, the

City did not take any action to oppose the pension. Summary judgment is entered in favor of the

City as to this claim.

       D.      Many of Bonilla’s claims are not ripe for adjudication.

       Despite the passage of time since this case was initiated, the majority of Bonilla’s claims

are still not ripe. “The function of the ripeness doctrine is to determine whether a party has

brought an action prematurely, and counsels abstention until such time as a dispute is sufficiently

concrete to satisfy the constitutional and prudential requirements of the doctrine.” Peachlum v.

City of York, 333 F.3d 429, 433 (3d Cir. 2003) (internal citations omitted). Most of Bonilla’s

claims are dependent on the denial of his pension application, but because those proceedings are

not complete, a decision on the merits is premature.

       Bonilla’s arguments to the contrary are unpersuasive. Bonilla contends that because the

state court concluded its appellate process, but he has still not obtained a pension, all claims are

ripe. See Pl.’s Opp. 2-3. This is incorrect. The state court addressing Bonilla’s appeal from the

Pension Board reversed and remanded the denial of Bonilla’s application for a disability pension

to the Pension Board for further proceedings. Those proceedings are ongoing. Thus, a decision

on Bonilla’s pension application is still pending and judicial review of any claims dependent on

the denial of his pension application is premature. See Felmeister v. Office of Attorney Ethics,

                                                 21
                                               041819
Div. of N.J. Admin. Office of Courts, 856 F.2d 529, 535 (3d Cir. 1988) (holding that “judicial

review is premature when an agency has yet to complete its work by arriving at a definite

decision”); Amanto v. Witlin, 544 F. Supp. 140, 142 (E.D. Pa. 1982) (holding that the police

officer’s due process property deprivation claims arising from the denial of his application for

disability benefits were premature because his application was still under review).

       Bonilla also submits that post-stay delay “renders the defendants’ motions to dismiss

moot and all of the plaintiff’s claims ripe because the delay post stay shows any pension hearing

process is a meaningless act.” See Pl.’s Opp. at 4-9 (citing Bhatnagar by Bhatnagar v.

Surrendra Overseas, 52 F.3d 1220 (3d Cir. 1995)). However, the case he relies on for support,

Bhatnagar by Bhatnagar, did not address the question of ripeness. Rather, the circuit court

considered whether it was proper to dismiss the complaint under the doctrine of forum non

conveniens. See Bhatnagar by Bhatnagar, 52 F.3d at 1228 (finding that under the “narrow and

unusual . . . facts and circumstances of this case,” the estimated litigation delay in the foreign

forum of fifteen to twenty years, plus an additional three to six years of appeals, rendered the

alternative forum inadequate). In analyzing this issue, the court discussed the circumstances

under which exhaustion may be excused. See id. (“[I]t is well established in administrative law

that excessive delay may, in some circumstances, excuse exhaustion requirements.”). Under the

facts of the instant action, however, “the issue of exhaustion does not have to be addressed

because the question here is one of ripeness, not exhaustion.” See Amanto v. Witlin, 544 F.

Supp. 140, 142 (E.D. Pa. 1982) (holding that until there is a final decision from the pension

board, the police officer’s due process challenges are not ripe for adjudication). Moreover, the

record does not reveal such inexcusable or “excessive” delays, so as to moot the Pension Board

Defendants’ motion to dismiss. See Bhatnagar by Bhatnagar, 52 F.3d at 1228 (“[I]t is well

                                                 22
                                               041819
established in administrative law that excessive delay may, in some circumstances, excuse

exhaustion requirements.”).

       In sum, Bonilla’s claims that are dependent on the denial of his pension application are

not ripe for adjudication. This includes the majority of the claims against the Pension Board

Defendants, as well as the procedural due process claim against the City Defendants and aspects

of Count III (Failure to Stop Deprivation). To the extent that any claim, or portion thereof, may

be ripe, the Court has reviewed the allegations in the Complaint and the documents attached

thereto. For the reasons set forth below, these claims are also dismissed. 19

       E.      Title VII claims: Counts I and V are dismissed without prejudice.

       Count I, alleging retaliation under Title VII, is asserted against the City and the Board

only. 20 Count V, alleging retaliation/discrimination under the PHRA, is asserted against all

Defendants.

       To state a prima facie case of retaliation under Title VII or the PHRA, “a plaintiff must

show that: (1) he or she engaged in a protected employee activity; (2) the employer took an

adverse employment action after or contemporaneous with the protected activity; and (3) a


19
        Bonilla’s argument that when the Court issued the stay order it essentially determined
that his claims had merit, thereby mooting the motions to dismiss, is without merit. See Pl.’s
Opp. at 2-3. Bonilla suggests that the Court’s reasoning in the stay order that “[m]ost of the
plaintiff’s federal claims require the denial of the pension” is equivalent to finding plausible
claims. See id. at 2 (citing Stay Order dated January 7, 2015, n.1, ECF No. 33). However,
Bonilla ignores the remainder of the Court’s sentence, which states in total: “[m]ost of the
plaintiff’s federal claims require the denial of the pension in order to state a claim.” See Stay
Order, n.1 (emphasis added). The Court clearly did not conclude that Bonilla had already stated
a claim. Moreover, the Court only referred to Defendants’ request for dismissal on the basis of
ripeness, without mentioning Defendants’ arguments that Bonilla failed to state a claim. See id.
(“The defendants have moved for dismissal of the entire action based on ripeness.”). Bonilla’s
contention that the Court previously ruled on the merits of his claims is therefore contradicted by
the plain language of the stay order.
20
        See Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002) (holding that “individual
employees are not liable under Title VII”).
                                                   23
                                                041819
causal link exists between the protected activity and the adverse action.” Weston v.

Pennsylvania, 251 F.3d 420, 430 (3d Cir. 2001).

       Count I alleges adverse action ranging from conduct related to the formation of the

Settlement Agreement and “guarantee of a pension,” to procedural due process violations, to

delay, and beyond. These alleged adverse actions occurred on numerous dates, over a significant

period of time, and Bonilla has failed to allege facts linking the actions to protected activity. See

Lauren W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (holding that a plaintiff may

establish the requisite causal link by proving “either (1) an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action, or (2) a pattern of

antagonism coupled with timing to establish a causal link” (emphasis added)).

       Count V, on the other hand, relies exclusively on the denial of Bonilla’s pension

application as the adverse action and is therefore premature. Moreover, although § 955(e) of the

PHRA contemplates individual liability if the employee aids and abets the unlawful practices,

Bonilla has not offered any facts that would show that the individual Defendants aided and

abetted the City or the Pension Board in retaliatory or discriminatory actions. See Dici v.

Pennsylvania, 91 F.3d 542, 552-53 (3d Cir. 1996) (finding that the plaintiff failed to present facts

to indicate that the individual defendant aided or abetted the plaintiff’s employer). Bonilla has

also failed to allege facts to support a discrimination claim under the PHRA.

       Counts I and V are dismissed without prejudice.




                                                24
                                              041819
       F.      Free speech claims: Counts II and VI, and the first Count IX 21 are generally
               dismissed without prejudice.

       According to the Complaint, Counts II and VI, and the first Count IX (Compl. ¶¶ 137-

142) are asserted against all Defendants and allege violations of Bonilla’s rights to free speech

and to petition under the First Amendment and the Pennsylvania Constitution. 22

       “To make out a First Amendment retaliation claim under 42 U.S.C. § 1983 [as Bonilla

asserts in Count II], a plaintiff must establish: (1) he engaged in First Amendment protected

activity, (2) the defendant took adverse action sufficient to deter a person of ordinary firmness

from exercising his First Amendment rights, and (3) the adverse action was prompted by the

plaintiff’s protected activity.” Rossiter, 674 F. App’x at 196 (citing Mitchell v. Horn, 318 F.3d

523, 530 (3d Cir. 2003)). “The threshold inquiry is whether the speech in question is protected

by the First Amendment, i.e., whether it relates to ‘a matter of public concern.’” Rowan, 474 F.

App’x at 877 (quoting Connick v. Myers, 461 U.S. 138, 146 (1983)). However, while the

“public concern” analysis applies to the free speech clause, it does not apply to the petition

clause. See Brennan v. Norton, 350 F.3d 399, 417 (3d Cir. 2003). Under Pennsylvania law,

“[t]o prove a claim of retaliation, a plaintiff must establish: (1) the plaintiff was engaged in a

constitutionally protected activity; (2) the defendant’s action caused the plaintiff to suffer an

injury that would likely chill a person of ordinary firmness from continuing to engage in that

activity; and (3) the adverse action was motivated at least in part as a response to the exercise of



21
         There are two counts in the Complaint labeled “Count IX.” This section addresses the
first Count IX, asserting a violation of Pennsylvania Constitution, Article I, Sections 11 and 20
(rights to petition). See Compl. ¶¶ 137-142.
22
         Bonilla states in opposition to the City Defendants’ Motion for Summary Judgment that
the free speech claim is against the Pension Board Defendants only. See Pl.’s Resp. City Defs.’
SJ Mot. 13. However, because the Court is reviewing these claims under the motion to dismiss
standard, it considers only the allegations in the Complaint, which names all Defendants.
                                                   25
                                                041819
the plaintiff’s constitutional rights.” League of Women Voters v. Commonwealth, 178 A.3d 737,

783 (Pa. 2018) (internal citations omitted).

        Bonilla’s alleged protected activity was speaking out at a Board meeting in April 2014,

and filing an EEOC complaint and a federal lawsuit against the City. The alleged adverse

actions include the denial of his pension, due process violations, and breach. To the extent the

alleged adverse action is the denial of Bonilla’s pension application, the claims are premature.

All three counts also fail to state a claim.

        As to the free speech aspects of these counts, the claims fail as a matter of law because

Bonilla’s speech on April 7, 2014, did not involve a matter of public concern. See Rowan v. City

of Bayonne, 474 F. App’x 875 (3d Cir. 2012) (concluding that the plaintiff’s complaints against

the city were not protected speech because he complained about isolated acts by the city, which

were directed solely at him, and therefore not a matter of “public concern”); Miles v. City of

Phila., No. 11-4040, 2011 U.S. Dist. LEXIS 107499, at *11-12 (E.D. Pa. Sep. 21, 2011)

(dismissing the plaintiff’s First Amendment retaliation claims because even if the plaintiff spoke

out about discrimination by government officials, her speech was made to advance only her own

interests and did not implicate the defendants in a pattern of conduct directed at anyone other

than her). Bonilla’s relentless continuation of his speech and petitioning also makes the Court

question whether Defendants took any activity sufficiently adverse to deter a person of ordinary

firmness from exercising his rights. Moreover, as with the Title VII and PHRA claims, Bonilla

failed to sufficiently allege that Defendants’ conduct was prompted or motivated by his protected

activity.

        Counts II and VI, and the first Count IX are dismissed. Except for the requests for

monetary damages under the Pennsylvania Constitution, see Kornegey v. City of Phila., 299 F.

                                                 26
                                               041819
Supp. 3d 675, 685 (E.D. Pa. 2018) (dismissing claims for monetary damages for alleged

violations under the Pennsylvania Constitution because “federal courts have adhered to the

reasoning of the Commonwealth Court in refusing to recognize such claims for money damages”

(citing Jones v. City of Phila., 890 A.2d 1188, 1208 (Pa. Commw. Ct. 2006)), the claims are

dismissed without prejudice.

       G.      Count III is dismissed without prejudice.

       Count III (“Fail to Stop Deprivation”) is purportedly a Fourteenth Amendment claim

against all Defendants. The Complaint alleges that the City Defendants failed to stop the

Pension Board Defendants from denying Bonilla’s constitutional and contract rights, and could

have taken legislative action to stop the Board’s delays and denial of his application. See Compl.

¶¶ 107-108.

       This count fails to state any discernable claim for relief, as the Fourteenth Amendment

does not protect contract rights, nor does it impose an affirmative duty on a municipality to take

legislative action to protect one’s contract rights. Count III is therefore dismissed.

       If the Court limits its consideration to the allegations in the Complaint, it would dismiss

the claim with prejudice because there are no conceivable amendments that could save the

woeful deficiencies therein. However, in deciding whether an amendment is futile, the Court can

consider the parties’ briefs. Fortunately for Bonilla, in his opposition to the City Defendants’

Motion for Summary Judgment, he clarifies that Count III is a supervisor liability claim under

Monell. 23 See Pl.’s Resp. City Defs.’ SJ Mot. 13-15. He contends that the City Defendants failed

to adequately supervise the city solicitor from making oral promises that were not included in the

subsequent written agreement he drafted, and suggests that the City Defendants failed to


23
       Monell v. Dept. of Social Svcs. of New York City, 436 U.S. 658 (1978).
                                               27
                                             041819
supervise the Pension Board Defendants and stop their deprivation of his free speech and due

process rights. Although the Court offers no opinion at this time as to whether such allegations

would be sufficient to state a claim, Bonilla is granted leave to amend Count III in this respect.

       H.      Count IV is dismissed without prejudice.

       Count IV, while not as deficient as Count III, is similarly mislabeled. The title of the

count references 42 U.S.C. §§ 1983 and 1985, the Fourteenth Amendment, equal protection, due

process, and conspiracy to deprive rights. The allegations therein allege violations of Bonilla’s

procedural due process rights by the Pension Board. See Compl. ¶¶ 110-114. There are no

conspiracy allegations, which a claim under 42 U.S.C. § 1985 requires, nor any facts pertaining

to equal protection. To the extent that this count asserts a procedural due process claim, it is

dismissed as premature. To the extent that it attempts to allege anything else, it fails to state a

claim. See, e.g. Thompson v. City of Chester, No. 14-1510, 2015 U.S. Dist. LEXIS 18572, at

*12 (E.D. Pa. Feb. 17, 2015) (dismissing the plaintiff’s § 1985 claims against a municipality

because there was no co-conspirator) (citing Sarteschi v. Commonwealth, No. 1:06-CV-02332,

2007 U.S. Dist. LEXIS 102492, at *11 (M.D. Pa. Apr. 5, 2007) (holding that “a § 1985(3) claim

can be based on a conspiracy among officers of a single entity but can not [sic] be based on a

conspiracy among the entity and its officers unless the officers acted in a personal capacity or

unless independent third parties are alleged to have joined the conspiracy”))); Moles v. Griffy,

No. 00-2147, 2001 U.S. Dist. LEXIS 15867, at *14 (E.D. Pa. Sep. 18, 2001) (“Plaintiff’s

inability to sustain his First Amendment retaliation claim under § 1983 against the defendants

individually necessarily causes his § 1985 conspiracy claim, grounded in the same underlying

action by the defendants, to fail.”). Count IV is dismissed.




                                                 28
                                               041819
       I.        Count VII is dismissed without prejudice.

       Count VII is a procedural due process claim against the Pension Board Defendants and is

not ripe. See Marchionni, 2000 U.S. Dist. LEXIS 7808, at *7. See also Kornegey, 299 F. Supp.

3d at 685 (dismissing claims for monetary damages for alleged violations under the Pennsylvania

Constitution).

       J.        Count VIII is dismissed with prejudice.

       Count VIII, which appears after the first Count IX, see Compl. ¶¶ 106-109, seeks

equitable enforcement of a contract against all Defendants. However, Bonilla alleges throughout

the Complaint that there is a written Settlement Agreement on the pension issue and even

attached a copy of the written agreement to the Complaint. Accordingly, the unjust enrichment

claim is dismissed with prejudice. See Curley v. Allstate Ins. Co., 289 F. Supp. 2d 614, 619

(E.D. Pa. 2003) (“Pennsylvania law has long recognized that the doctrine of unjust enrichment is

unavailable where, as here, the relationship between parties is founded on a written agreement or

express contract.” (internal quotations omitted)); Titelman v. Rite Aid Corp., No. 00-2865, 2001

U.S. Dist. LEXIS 24049, at *19-20 (E.D. Pa. Nov. 9, 2001) (“The Supreme Court of

Pennsylvania has concluded that ‘the quasi-contractual doctrine of unjust enrichment is

inapplicable when the relationship between the parties is founded on a written agreement or

express contract’” (quoting Schott v. Westinghouse Elec. Corp., 259 A.2d 443, 448 (Pa. 1969))).

       K.        The second Count IX is dismissed with prejudice as to the Pension Board,
                 and summary judgment is entered in favor of the City.

       For the reasons set forth in Section C above, the Pension Board is dismissed with

prejudice and summary judgment is entered in favor of the City as to the second count

designated as Count IX, see Compl. ¶¶ 152-160, alleging breach of contract.



                                               29
                                             041819
       L.      Count X is dismissed with prejudice.

       Count X, alleging fraud, is asserted against the City only. The Complaint alleges that the

City’s attorneys in the employment-discrimination lawsuit intentionally made deceptive and

deceitful representations to Bonilla that he would receive a pension, in an attempt to induce him

to rely on the representations and dismiss the lawsuit. See Compl. ¶¶ 161-168.

       The City is immune from tort claims under Pennsylvania’s Political Subdivision Tort

Claims Act (“PSTCA”), 42 Pa. C.S. §§ 8541-8564. Further, none of the eight exceptions

allowing for liability based on negligent acts apply here. See Holmes v. City of Phila., No. 05-

2909, 2005 U.S. Dist. LEXIS 16116, at *8 (E.D. Pa. Aug. 4, 2005) (dismissing all state law torts

against the city based on the PSTCA). Count X is therefore dismissed with prejudice. See

ACMAT Corp. v. Sch. Dist., No. 85-7067, 1988 U.S. Dist. LEXIS 14612, at *3 (E.D. Pa. Dec. 21,

1988) (concluding that the negligence claims were barred as a matter of law pursuant to the

PSTCA and that “[a]ny basis for recovery on the plaintiff’s contracts must be based on contract

law, not tort law”).

       M.      Count XI is dismissed with prejudice.

       Count XI, alleging tortious interference with contract claim, against the Pension Board

Defendants fails to state a claim because the allegations are insufficient to show that the Pension

Defendants caused a breach, see Glazer v. Chandler, 414 Pa. 304, 307, 200 A.2d 416, 418 (1964)

(explaining that the tort of inducing breach of contract requires that the defendant induce or

otherwise cause the third party to breach), or that they acted with the purpose of causing harm,

see St. Germain v. Wisniewski, No. 15-1279, 2016 U.S. Dist. LEXIS 103084, at *22 (W.D. Pa.

Aug. 5, 2016) (dismissing the tortious interference with contract claim because the allegations

were insufficient to show that the defendants specifically intended to cause harm to the plaintiff).

                                                30
                                              041819
Further, the claim is dismissed with prejudice because, for the reasons previously discussed, the

City did not breach the Settlement Agreement.

       N.      Count XII is dismissed without prejudice.

       Because there are no claims remaining against any Defendant, Count XII, seeking

declaratory relief, is dismissed without prejudice.

V.     CONCLUSION

       In its discretion and considering the parties’ filings over the past few months, the Court

exercises jurisdiction over the Complaint. Bonilla’s claims are largely dependent on his

allegations that the City guaranteed him a pension. Based on the plain language of the written

Settlement Agreement, which is attached to the Complaint and as an exhibit to the summary

judgment motions, this allegation is not true. The undisputed evidence shows that City agreed

only that it would not oppose Bonilla’s pension application, and there is no evidence of breach.

The breach of contract claim, which is the second Count IX, is ripe for summary judgment and

judgment is entered in favor of the City. The motions for summary judgment are otherwise

denied. Instead, all claims are disposed of on the motions to dismiss. The following counts are

dismissed without prejudice, 24 either as premature and/or for failure to state a claim: Counts I

though VII, the first Count IX, and Count XII. The remaining counts are dismissed with

prejudice because they fail as a matter of law and any amendment would be futile: 25 Count VIII,

the second Count IX, and Counts X to XI. Considering the ongoing pension proceedings and the


24
        Bonilla’s equitable relief claims under the Pennsylvania Constitution are dismissed
without prejudice, but the claims for monetary relief under the Pennsylvania Constitution are
dismissed with prejudice.
25
        See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002) (holding that in
the absence of undue delay, bad faith, dilatory motive, unfair prejudice, or futility of amendment,
a court should grant a plaintiff leave to amend a deficient complaint after a defendant moves to
dismiss it).
                                                 31
                                              041819
significant amount of time that has elapsed without effort by Bonilla to complete those

proceedings, 26 the Court will not continue to stay the instant proceedings. However, Bonilla is

granted leave to reopen this action by filing an amended complaint within thirty days of the

completion of the pension proceedings and any related appellate review. 27

       A separate order will be issued.




                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr.________________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge
Amended date: April 19, 2019




26
        Despite Bonilla’s complaints of delay in the pension proceedings, he and counsel are
primarily responsible for the delay. The record is replete with evidence that at least since the
stay order was issued, Bonilla and Bonilla’s counsel failed to timely pursue administrative
remedies. See Footnote 11, supra. It appears that the pension proceedings stalled in the summer
of 2015 when Bonilla’s counsel failed to respond to and/or provide the Pension Board
Defendants with the documents it needed before scheduling the next hearing. See id. Although
there was some activity later that year and early in 2016, the pension proceedings halted
completely in May 2016 due to Bonilla’s counsel’s failure to respond to the Pension Board’s
requests. See id.
27
        Because the Complaint is dismissed in its entirety, the Court does not reach the Pension
Board Defendants’ immunity argument. However, because Bonilla is being given leave to
amend, at the appropriate time, Defendants are not prejudiced from reasserting this argument.
                                                 32
                                              041819
